DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the AIA  first inventor to file provisions. 
This action is responsive to communications: Amendment filed on 03/08/2021. Claims 1, 9 and 12 are independent claims. Claims 19-20 have been added. Claims 1-20 have been examined and rejected in the current patent application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The amendments to the abstract of the disclosure, submitted by the Applicant(s) on 03/08/2021, have been approved by the Office, and the objection to the abstract of the disclosure is withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are/stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,445,333 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,445,333 B2 contains every element of claims 1-18 of the instant application and thus anticipates the claims of the instant application. This is a provisional obviousness-type double patenting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo).

Regarding independent claim(s) 1, Ban discloses a non-transitory computer-readable medium storing a computer program, which when executed by a processor of an electronic device, configures the processor to perform a keyword search method (reads on Para 0575, perform search operations by using the extracted keywords), the (reads on Para 0095 and Fig. 1A, 3 & 22, the electronic device 100 according to an exemplary embodiment may display messages 5, 6, 7, and 8 on its screen via a communication service. A message may mean a unit set of texts, which is a part of a conversation between users and is exchanged as a set of sequence between the electronic device 100 and another electronic device. The text that is included in each speech balloon in a conversation between Chris and Hyunjin may be defined as a message); and displaying the search results on the screen of the electronic device (reads on Para 0177-0179 & 0579 and Fig. 2A-2C & 50, the electronic device 100 may obtain related information from an external search server. The electronic device 100 may display a search result 5005 on the display 5001 while the messages are displayed).
Although, Ban discloses a messaging application with search capabilities mechanism for displaying one or more messages in response to an execution of an application for exchanging the one or more messages between the electronic apparatus and another electronic apparatus and processing a search query by using a keyword from the one or more messages, (see Abstract). 
However, Ban does not appear to specifically disclose wherein transmitting at least two instant messages of the plurality of instant messages to a server for a keyword search in response to an input of a search instruction, the at least two instant messages 
In the same field of endeavor, Joo discloses wherein transmitting at least two instant messages of the plurality of instant messages to a server for a keyword search in response to an input of a search instruction, the at least two instant messages including a first instant message from the first account of the user of the electronic device and a second instant message from the second account of the another user (reads on Para 0110 and Fig. 9, in operation 920, the mobile terminal 110 transmits, to the server, the desired information and a message input); and receiving a plurality of search results from the server, each of the search results generated based on each of keywords extracted from each of the transmitted at least two instant messages (reads on Para 0097 & 0111 and Fig. 8-9, in operation 930, the mobile terminal 110 receives a search result that is created using the message input from the user based on the desired information. the search result creator 213 creates a search result using the message transmitted from the verified and/or determined participant together with the desired information). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the messaging with integrated search mechanism of Ban in order to have incorporated the messenger with search service mechanism, as disclosed by Joo, into the messaging with integrated 

Regarding dependent claim(s) 2, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Joo further discloses wherein the transmitting comprises transmitting the at least two instant messages displayed on the screen of the electronic device to the server through the messenger interface at a point in time at which the search instruction is input (reads on Para 0070 & 0110 and Fig. 9, in operation 920, the mobile terminal 110 transmits, to the server, the desired information and a message input. An example in which a chat writing "?mapo tofu" of the user "BBB" is input as a search chat). 

Regarding dependent claim(s) 3, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses wherein receiving the search instruction through a user selection on an area of the messenger interface (reads on Para 0241-0245 and Fig. 2A-2C, 5 & 6B, the electronic device 100 may select the keyword by receiving a touch of the user via the touch panel or the touch pad and the electronic device 100 may provide a query related to a keyword).

Regarding dependent claim(s) 4, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses wherein receiving the search instruction generated based on an output value of a sensor included in the electronic device (reads on Para 0427 & 0548 and Fig. 34, the processor may extract a plurality of keywords from at least one message displayed on the screen via the communication service (S410). The processor may generate and provide a query related to the keywords (S420). The input interface may receive an edited query from the user (S430). The electronic device 20000 may sense a motion input preset by the user, by using an acceleration sensor, a tilt sensor, a gyro sensor, a 3-axis magnetic sensor, etc.). 

Regarding dependent claim(s) 5, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses wherein the displaying comprises displaying the search results on the screen of the electronic device in association with the messenger interface (reads on Para 0579 and Fig. 50, the electronic device 100 may display a search result 5005 on the display 5001 while the messages are displayed). 

Regarding dependent claim(s) 8, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses wherein transmitting user classification information to the server, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session (reads on Para 0406-0410 & 0446-0452 and Fig. 30C-30D & 36-37, the electronic device 100 provides the user with the settings UI with respect to ON/OFF of the information providing operation. The electronic device 100 may be set to extract a keyword only from a message of a first user User 1 and to provide information about the keyword. The query generation framework 1100 may extract the at least one keyword from the message by using a natural language processor 3200 included in a cloud server 3000), and assigning relatively high search priorities to an instant message of a specific user based on the user classification information (reads on Para 0406-0410 and Fig. 30C-30D, the electronic device 100 provides the user with the settings UI with respect to ON/OFF of the information providing operation. The electronic device 100 may be set to extract a keyword only from a message of a first user User 1 and to provide information about the keyword). 

Regarding claims 9-11, claims 9-11 are method claims that corresponds to the non-transitory computer-readable medium of claims 1-2 and 5. Therefore, claims 9-11 are rejected for at least the same reasons as the non-transitory computer-readable medium of claims 1-2 and 5. 

Regarding independent claim(s) 12, Ban discloses a keyword search method of a server (reads on Para 0575, perform search operations by using the extracted keywords), the method comprising: extracting keywords from each of the at least two instant messages (reads on Para 0449 and Fig. 37, the query generation framework 1100 may extract the at least one keyword from the message by using a natural language processor 3200 included in a cloud server 3000); generating a plurality of search results using the extracted keywords (reads on Para 0444, 0525 & 0576, obtain the information from the external search server 2000 via an App service, perform the search operation, based on the extracted keyword 4911 and provide a search result performed by using the query); and transmitting the search results to the electronic device (reads on Para 0579 and Fig. 50, the electronic device 100 may display a search result 5005 on the display 5001 while the messages are displayed).
Although, Ban discloses a messaging application with search capabilities mechanism for displaying one or more messages in response to an execution of an application for exchanging the one or more messages between the electronic apparatus and another electronic apparatus and processing a search query by using a keyword from the one or more messages, (see Abstract). 
However, Ban does not appear to specifically disclose wherein receiving, from an electronic device, at least two instant messages transmitted and received through a conversation session set between a first account of a user of the electronic device and a second account of another user. 
In the same field of endeavor, Joo discloses wherein receiving, from an electronic device, at least two instant messages transmitted and received through a conversation session set between a first account of a user of the electronic device and a second account of another user (reads on Para 0110 and Fig. 9, in operation 920, the mobile terminal 110 transmits, to the server, the desired information and a message input). 


Regarding dependent claim 13, claim 13 is a method claim that corresponds to the non-transitory computer-readable medium of dependent claim 2. Therefore, claim 13 is rejected for at least the same reasons as the non-transitory computer-readable medium of dependent claim 2. 

Regarding dependent claim(s) 15, the combination of Ban and Joo discloses the method as in claim 12. Ban further discloses wherein receiving user classification information from the electronic device, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session (reads on Para 0406-0410 & 0446-0452 and Fig. 30C-30D & 36-37, the electronic device 100 provides the user with the settings UI with respect to ON/OFF of the information providing operation. The electronic device 100 may be set to extract a keyword only from a message of a first user User 1 and to provide information about the keyword. The query generation framework 1100 may extract the at least one keyword from the message by using a natural language processor 3200 included in a cloud server 3000), and assigning a relatively high priority to an instant message of a specific user among the respective users based on the user classification information (reads on Para 0406-0410 and Fig. 30C-30D, the electronic device 100 provides the user with the settings UI with respect to ON/OFF of the information providing operation. The electronic device 100 may be set to extract a keyword only from a message of a first user User 1 and to provide information about the keyword). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo), as applied in claim 1, and further in view of Jablokov et al. (US 2010/0058200 A1, hereinafter Jablokov). 

Regarding dependent claim(s) 6, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. However, the combination of Ban and Joo does not appear to specifically disclose wherein the displaying the search results further comprises providing a function of calling at least one process associated with at least some of the search results displayed on an area of the messenger interface in the form of a pop-up card. 
In the same field of endeavor, Jablokov discloses wherein the displaying the search results further comprises providing a function of calling at least one process (reads on Para 0150 & 0162 and Fig. 7, FIG. 7 is a graphical illustration of a pop-up, displayed in response to Betty's utterance, that provides information about "Suzy's Sushi Shack" restaurant. The information includes the address, operating hours, and phone number, but any information or other content data may alternatively or additionally be provided. The content data includes a web address (e.g., www.suzysushi.com), such address may be passed to the web browser application of the mobile phone 12 for display of the web page via the web browser).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the messenger with integrated search capability mechanism of Ban and Joo in order to have incorporated the popup content presentation related to messaging content mechanism, as disclosed by Jablokov, into the messenger with integrated search capability mechanism of Ban and Joo since these mechanisms are directed to messaging interfaces and content rendering associated with messaging information mechanisms and by incorporating the teachings of Jablokov into Ban and Joo would produce a mechanism for presenting additional content for a word that is part of a message, as disclosed by Jablokov, (see Abstract). 

Regarding dependent claim(s) 7, the combination of Ban, Joo and Jablokov discloses the non-transitory computer-readable medium as in claims 1 and 6. Jablokov further discloses wherein the at least one process associated with the at least one of the (reads on Para 0150 & 0162 and Fig. 7, FIG. 7 is a graphical illustration of a pop-up, displayed in response to Betty's utterance, that provides information about "Suzy's Sushi Shack" restaurant. The information includes the address, operating hours, and phone number, but any information or other content data may alternatively or additionally be provided. The content data includes a web address (e.g., www.suzysushi.com), such address may be passed to the web browser application of the mobile phone 12 for display of the web page via the web browser). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo), as applied in claim 12, and further in view of Garg et al. (US 9,384,244 B1, hereinafter Garg). 

Regarding dependent claim(s) 14, the combination of Ban and Joo discloses the method as in claim 12. Ban further discloses wherein the generating comprises generating the search results using the number of keywords (reads on Para 0262-0263 and Fig. 7 & 50, when the keyword is 'pizza', a word 'good day pizza' is mentioned several times in messages between users, the electronic device 100 may generate 'good day pizza' as the query. The electronic device 100 may provide a search result via screen).
However, the combination of Ban and Joo does not appear to specifically disclose wherein selecting a number of keywords from among the keywords based on a query count associated with each of the keywords. 
In the same field of endeavor, Garg discloses wherein selecting a number of keywords from among the keywords based on a query count associated with each of the keywords (reads on Col. 13 Lines 47-64 and Fig. 8, at 802, determining a plurality of potential query suggestions for a partially entered query string is performed. At 804, automatically suggesting a plurality of queries based on a query count for each of the queries is performed). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the messenger with integrated search capability mechanism of Ban and Joo in order to have incorporated the search auto-suggestion and refinement mechanism, as disclosed by Garg, into the messenger with integrated search capability mechanism of Ban and Joo since these mechanisms are directed to search server mechanisms and by incorporating the teachings of Garg into Ban and Joo would produce a mechanism for suggesting a plurality of queries based on a query count for each of the queries, as disclosed by Garg, (see Abstract). 

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo), as applied in claims 1, 9 and 12, and further in view of Hong (US 2015/0128022 A1, hereinafter Hong).  

Regarding dependent claim(s) 16, the combination of Ban and Joo discloses the method as in claim 12. Although, Ban further discloses wherein the extracted keyword (reads on Para 0110, extract a keyword from a message that is displayed on a screen of the electronic device 100 via a communication service (S110)). 
However, the combination of Ban and Joo does not appear to specifically disclose wherein selecting a single meaning from among at least two meanings associated with at least one keyword from among the extracted keywords; and matching the selected single meaning to the at least one keyword, wherein the generating comprises generating at least one of the search results corresponding to the selected single meaning matched to the at least one keyword. 
In the same field of endeavor, Hong discloses wherein selecting a single meaning from among at least two meanings associated with at least one keyword from among the extracted keywords (reads on Para 0077-0078 and Fig. 5D, after a user has entered, via keyword phrase definition controls 520, a keyword "Keyword1" to be included in a complex query. Three semantic meanings are displayed, identified as "Semantic Meaning1", "Semantic Meaning2" and "Semantic Meaning3". The semantic meaning box 522 allows a user to select one or more of the semantic meanings for the keyword and have the complex query modified to represent the selected semantic meaning); and matching the selected single meaning to the at least one keyword (reads on Para 0077-0078 and Fig. 5D, the semantic meaning box 522 allows a user to select one or more of the semantic meanings for the keyword and have the complex query modified to represent the selected semantic meaning. A selected semantic meaning may be added to a complex search query), wherein the generating comprises generating at least one of the search results corresponding to the selected single meaning matched to the at least one keyword (reads on Para 0077-0080 and Fig. 5D, search terms or keywords that correspond to a selected semantic meaning may be added to a complex search query. Semantic meanings may also be used to improve the usefulness of search results. Search results are presented in a results area 524).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the messenger with integrated search capability mechanism of Ban and Joo in order to have incorporated the search queries semantic meanings mechanism, as disclosed by Hong, into the messenger with integrated search capability mechanism of Ban and Joo since these mechanisms are directed to search query and content retrieval mechanisms and by incorporating the teachings of Hong into Ban and Joo would produce a mechanism for allowing users to specify or select a semantic meaning for keywords and phrases used in search queries, as disclosed by Hong, (see Para 0076-0077). 

Regarding dependent claim(s) 17, the combination of Ban, Joo and Hong discloses the method as in claims 12 and 16. Ban further discloses wherein the selecting comprises selecting the single meaning for the matching based on a word included in the at least two instant messages (reads on Para 0241-0242 & 0259 and Fig. 5 & 6B, the information provision request input may indicate an input by the user to request the electronic device 100 to provide information. UI that displays, in an input box, a query that is an extracted keyword (e.g., 'pizza') as a default value. The electronic device 100 may generate the query that is same as the determined keyword). 

Regarding dependent claim(s) 19, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses extracting the keywords from the transmitted at least two instant messages (reads on Para 0449 & 0557-0578 and Fig. 37 & 47-49, the query generation framework 1100 may extract the at least one keyword from the message by using a natural language processor 3200 included in a cloud server 3000. keywords 4911, 4913, 4915, 4917, and 4919 of communication messages are differently marked from other contents of the communication messages). 
However, the combination of Ban and Joo does not appear to specifically disclose wherein automatically selecting a single meaning from among at least two meanings associated with a corresponding keyword of the extracted keywords, as a meaning matching the corresponding keyword, based on context of an instant message or a semantic tagging. 
In the same field of endeavor, Hong discloses wherein automatically selecting a single meaning from among at least two meanings associated with a corresponding keyword of the extracted keywords, as a meaning matching the corresponding keyword, based on context of an instant message or a semantic tagging (reads on Para 0076-0080 and Fig. 5D, after a user has entered, via keyword phrase definition controls 520, a keyword "Keyword1" to be included in a complex query. Three semantic meanings are displayed, identified as "Semantic Meaning1", "Semantic Meaning2" and "Semantic Meaning3". The semantic meaning box 522 allows a user to select one or more of the semantic meanings for the keyword and have the complex query modified to represent the selected semantic meaning. in situations where a user does not specify a particular semantic meaning during construction of a complex query, then the search results may include many different semantic meanings and the use of semantic meanings to reorder search results as described herein may be very useful for improving relevancy and the user experience).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the messenger with integrated search capability mechanism of Ban and Joo in order to have incorporated the search queries semantic meanings mechanism, as disclosed by Hong, into the messenger with integrated search capability mechanism of Ban and Joo since these mechanisms are directed to search query and content retrieval mechanisms and by incorporating the teachings of Hong into Ban and Joo would produce a mechanism for allowing users to specify or select a semantic meaning for keywords and phrases used in search queries, as disclosed by Hong, (see Para 0076-0077). 

Regarding dependent claim 20, claim 20 is a method claim that correspond to the non-transitory computer-readable medium of dependent claim 19. Therefore, claim 20 is rejected for at least the same reasons as the non-transitory computer-readable medium of dependent claim 19. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo), as applied in claim 1, and further in view of Paris et al. (US 2017/0098000 A1, hereinafter Paris). 

Regarding dependent claim(s) 18, the combination of Ban and Joo discloses the non-transitory computer-readable medium as in claim 1. Ban further discloses wherein the displaying further includes displaying the search results on the screen of the electronic device associated with respective users participating in the conversation session (reads on Para 0177-0179 & 0579 and Fig. 2A-2C & 50, the electronic device 100 may obtain related information from an external search server. The electronic device 100 may display a search result 5005 on the display 5001 while the messages are displayed). 
However, the combination of Ban and Joo does not appear to specifically disclose wherein the displaying further includes displaying the search results on the screen of the electronic device according to search priorities.  
In the same field of endeavor, Paris discloses wherein the displaying further includes displaying the search results on the screen of the electronic device according to search priorities associated (reads on Para 0052 and Fig. 8, a priority for each search result is determined based on the estimated intent of a user with respect to the search result. the search results are filtered based on the priorities. The search results are ranked based on the priorities at 806. the filtered and/or the ranked search results are presented to the user).
 based on the priorities, as disclosed by Paris, (see Para 0052 and Fig. 8). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claim 6 and the addition of claims 19-20. 

Regarding independent claim 1, the Applicant(s) alleges that the combination of Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo) does not discloses or suggests “...transmitting at least two instant messages of the plurality of instant messages to a server for a keyword search in response to an input of a search instruction, the at least two instant messages including a first instant message from the first account of the user of the electronic device and a second instant message from the second account of the another user; and receiving a plurality of search results from the server, each of the search results generated based 
Contrary to Applicant’s arguments, Ban discloses a messaging application with search capabilities mechanism for displaying one or more messages in response to an execution of an application for exchanging the one or more messages between the electronic apparatus and another electronic apparatus and processing a search query by using a keyword from the one or more messages, (see Abstract). 
Ban further discloses that the electronic device 100 may continuously display an image of a text chatting interface on a screen of the electronic device 100, and a messaging service server 2200 may provide the obtained information to the electronic device 100 of the first user and/or the electronic device 105 of the second user via the messaging service, (see Para 0329 and Fig. 22F), and the electronic device 1000 may obtain the information from an external search server 2000, (see Para 0444). 
Furthermore, Ban discloses the electronic device 100 may time-sequentially display, on a display 4901, messages received from another electronic device, and messages transmitted to the other electronic device and the electronic device 100 may extract the keywords 4911, 4913, 4915, 4917, and 4919, may perform search operations by using the extracted keywords 4911, 4913, 4915, 4917, and 4919 and the context information of the user, and may temporally or permanently store search results 4921, 4923, 4925, 4927, and 4929 in the memory and the search results 4925, 4927, and 4929 may be displayed on a preset area of the display 4901, regardless of a request by the user, (see Para 0557-0578 and Figures 47-49). 

In the same field of endeavor related to server-client messaging architecture with search capability, Joo discloses a server-client messaging architecture with search capability mechanism that the user creates predetermined and/or desired information for activating a search in a communication session in which a message is transmitted and received between the user and at least one participant through a server and the messenger service server 115 determines a participant transmitting desired (or alternatively, predetermined) information for activating a search in a communication session in which messages are transferred between participants, (see Para 0093 & 0108 and Fig. 8), and the mobile terminal 110 transmits, to the server, the desired information and a message input, the created predetermined and/or desired information may be transmitted to the server together with a corresponding message and the mobile terminal 110 receives a search result that is created using the message input from the user based on the desired information, (see Para 0110-0111 and Fig. 9). 
In other words, Joo discloses a server-client messaging architecture with search capability mechanism that allows a user to transmit a predetermined/desired information with a corresponding message to a messenger server in order to activate a search in a communication session in which a message is transmitted and received between the  receives a search result from the messenger server that is created using the message input from the user, as disclosed by Joo. 
Thus, a person of ordinary skill in the art would recognize and appreciate that the server-client messaging architecture with search capability mechanism, as disclosed by Joo, would allow a user to transmit a predetermined/desired information with at least two messages from a communication session in which a message is transmitted and received between the user and at least one participant through the messenger server in order to activate a search in the communication session and receive search results from the messenger server that is created using the messages input from the user. 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Ban in view of Joo are still considered to teach independent claim 1. 
Similar arguments have been presented for independent claims 9 and 12 and thus, Applicant’s arguments are not persuasive for the same reasons. 

Regarding dependent claim 8, the Applicant(s) alleges that the combination of Ban (US 2016/0036751 A1, hereinafter Ban) in view of Joo et al. (US 2014/0207882 A1, hereinafter Joo) does not discloses or suggests “...transmitting user classification information to the server, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session…”. 
Contrary to Applicant’s arguments, Ban discloses a messaging application with search capabilities mechanism for displaying one or more messages in response to an 
Ban further discloses that the electronic device 100 may continuously display an image of a text chatting interface on a screen of the electronic device 100, and a messaging service server 2200 may provide the obtained information to the electronic device 100 of the first user and/or the electronic device 105 of the second user via the messaging service, (see Para 0329 and Fig. 22F), and the electronic device 100 may allow the user to select to whose message information is to be provided and the electronic device 100 may be set to extract a keyword only from a message of a first user User 1 and to provide information about the keyword, (see Para 0406-0410 and Fig. 30C). 
In other words, Ban discloses a server-client messaging architecture with search capability mechanism that allows a user to activate a user-based query generation rights setting by selecting which user in a communication session through the messaging server will provide the messages to the messaging server to extract the keywords to generate the search results. 
Therefore, a person of ordinary skill in the art would recognize that as the user selects the user-based query generation rights setting options (user classification information) provided in the user device then the user selection representing the user-based query generation rights setting options will be transmitted to the messaging server in order to categorizing the messages in the communication session by 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Ban in view of Joo are still considered to teach dependent claim 8. 
Similar arguments have been presented for dependent claim 15 and thus, Applicant’s arguments are not persuasive for the same reasons. 

Applicant(s) states that dependent claims 2-8, 10-11 and 13-20 recites all the limitations of the independent claims 1, 9 and 12, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9 and 12. However, as discussed above, Ban in view of Joo are still considered to teach independent claims 1, 9 and 12. Consequently, dependent claims 2-8, 10-11 and 13-20 are rejected.   

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 2143